DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-2 of this application is patentably indistinct from claim 1 of Application No. 17/493,142. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US 2014/0172213 in view of Miyazaki et al US 2013/0331228.
In Re 1, Park teaches 
A control device for a vehicle including an engine, an electric motor connected to a power transmission path between the engine and drive wheels so as to be able to transmit power, a clutch provided between the engine and the electric motor in the power transmission path, a control state of the clutch configured to be switched by controlling a hydraulic clutch actuator, and a hydraulic control circuit system that supplies adjusted hydraulic pressure to the clutch actuator, the control device comprising an electronic control unit (fig 1, title, abstract) configured to: 
output a first command value (figs 2b 3b, open initial fill) to the hydraulic control circuit system prior to output of a second command value (slip and or lock up of figs 2b 3b) to the hydraulic control circuit system during a transition of switching the control state of the clutch from a released state to an engaged state when the engine is started (integrated starter generator in start mode or “launch” with engine off during initial fill), the second command value being a command value for supplying the hydraulic pressure to the clutch actuator such that the clutch transmits cranking torque that raises a rotation speed of the engine (starting with slip and or lock up), and the first command value being a command value for supplying the hydraulic pressure to the clutch actuator such that a pack clearance of the clutch is tightened (construed as open initial fill phase); and 
perform, when the engine is started, first control for outputting the cranking torque by the electric motor (corresponding to the above mapped first command value) and second control for starting operation of the engine (corresponding to the above mapped second command value)(at least all figs and paras). 
Park does not teach although Miyazaki teaches wherein the electronic control unit is configured to set the first command value to a first hydraulic pressure when the engine is started in a first situation, and set the first command value to a second hydraulic pressure higher than the first hydraulic pressure when the engine is started in a second situation (abstract and para 12).  Miyazaki teaches reduction in shock with automatic clutch engagement with lower hydraulic pressure (paras 9-17). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Miyazaki’s lower pressure for second situation to reduce undesirable shock.
IN Re 2, Park further teaches The control device according to claim 1, wherein: the first hydraulic pressure is a command value that maintains the clutch in a state where a torque capacity is not generated in the clutch and the pack clearance is tightened (construed as open initial fill phase); and the second hydraulic pressure is the second command value (starting with slip and or lock up).
In RE 3, Park as modified by Miyazaki teaches the first situation is when a start of the engine is requested due to a cause other than a driving operation of a driver (Miyazaki abstract request from hybrid system); and the second situation is when the start of the engine is requested due to an increase in a drive request amount for the vehicle by the driver (Miyazaki abstract request from driver).  
In Re 4, Park as modified by Miyazaki further teaches, wherein when the start of the engine is requested due to the cause other than the driving operation of the driver is when the start of the engine is requested due to a request made to charge a power storage device with electric power generated by the electric motor using power of the engine (Park fig 6 S250 SOC> NO into S240 perform synchronization engagement), the power storage device being provided in the vehicle and being configured to transmit and receive the electric power to and from the electric motor (Park figs 1,4).  
In Re 5, Park as modified by Miyazaki teaches the control device according to claim 3, wherein when the start of the engine is requested due to the cause other than the driving operation of the driver is when the start of the engine is requested due to a request to warm up the engine (Miyazaki para 50 warm up).  
In Re 6, Park as modified by Miyazaki further teaches the control device according to claim 3, wherein when the start of the engine is requested due to the cause other than the driving operation of the driver is when the start of the engine is requested during driving support control for driving the vehicle by automatically performing at least acceleration and deceleration (Miyazaki para 50).
In Re 7, Park as modified by Miyazaki further teaches the control device according to claim 1, wherein: the first situation is when a start of the engine is requested during driving support control for driving the vehicle by automatically performing at least acceleration and deceleration (Miyazaki para 50); and TSN202003039US00, AW20-0771US01 TFN200507-US 47 the second situation is when the start of the engine is requested due to an increase in a drive request amount for the vehicle during manual driving control for driving the vehicle based on a driving operation of a driver (Miyazaki abstract).  
In Re 8, Park as modified by Miyazaki further teaches the control device according to claim 1, wherein: the first situation is when the engine is started in cooperation with another control other than control for starting the engine (Miyazaki para 50 any of together or alone, charging, warming up, engine braking); and the second situation is when the engine is started without coordinating with the other control (Miyazaki abstract starting by user input requiring torque for driving is not coordinated with above mapped charging, warming, braking).  

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US 2014/0172213 in view of Miyazaki et al US 2013/0331228 and Reinke et al US 2007/0179695.
In Re 9-11, Park does not teach although Reinke teaches wherein the second situation is a situation in which a timing of a first combustion in a start of the engine is earlier than a timing of a first combustion in a start of the engine in the first situation (auto start retard timing para 37).   Reinke further teaches retarding timing reduces undesirable drive line clunk paras 1-5. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add to Park’s auto start Reinke’s retarding timing to reduce undesirable driveline clunk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/               Primary Examiner, Art Unit 3747